Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 6, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163072(64)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PETERSEN FINANCIAL, LLC,                                                                              Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                    SC: 163072
  v                                                                 COA: 350208
                                                                    Kent CC: 16-011820-CH
  CITY OF KENTWOOD,
            Defendant-Appellant
  and

  KENT COUNTY TREASURER,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to file a response to
  the brief amicus curiae filed by the Michigan Municipal League and the Government Law
  Section of the State Bar of Michigan is GRANTED. The response submitted on August 4,
  2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 6, 2021

                                                                               Clerk